4DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1,2,4-9,11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KENJI et al. (WO 2015186194 A1: submitted as an IDS).
Considering Claim 1 Kenji discloses a method for allocating a point-to-point channel to a user module of an optical communication network , said network comprising user modules and optical terminations(See Paragraph 12, fig. 1 i.e. user modules(ONUs)(10-1…10-4) and optical terminations(OLT)(1)) , and supporting point-to-multipoint channels and a plurality of point-to-point channels, one same point-to-point channel being assigned to one single optical termination(See Paragraph 5,12,16, fig. 2 i.e. supporting point-to-multipoint channels and a plurality of point-to-point channels, one same point-to-point channel being assigned to one single optical termination(OLT) between OLT and ONUs), said method being implemented for a user module called requester user module(See Paragraph 22, fig. 1,3 i.e. a user module(ONU)(10-1 of fig. 1) called requester user module since it transmits a request message to the OLT(S6 of fig. 3)), and  detecting a predetermined availability (See Paragraph 20, fig. 3 i.e. detecting a predetermined availability signal which is setting a reception wavelength(S3 of fig. 3) conveyed by a point-to-point channel of said plurality of point-to-point channels); allocating the point-to-point channel over which said predetermined availability signal is conveyed, called available point-to-point channel, to said requester user module(See Paragraph 23, fig. 3 i.e. allocating the point-to-point channel over which said predetermined availability signal is conveyed, called available point-to-point channel, to said requester user module(ONU)(Step 8 of fig. 3)).  
Considering Claim 2 Kenji discloses the method according to claim 1, wherein the comprises verifying whether the predetermined availability signal is detected on a first point-to-point channel amongst said plurality of point-to-point channels, and: - in the case of a positive verification, allocating the first point-to- point channel to said requester user module(See Paragraph 23, fig. 3 i.e. in the case of a positive verification(when message is received), allocating the first point-to- point channel to said requester user module(Step 7)); - in the case of a negative verification, verifying whether the predetermined availability signal is detected on a second point-to-point channel amongst said plurality of point-to-point channels(See Paragraph 23, fig. 3 i.e. in the case of a negative verification(when message is not received), verifying whether the predetermined availability signal is detected on a second point-to-point channel amongst said plurality of point-to-point channels(return to step 4)(Step 7)).  
Considering Claim 4 Kenji discloses the method according to , wherein the is triggered on apparition of a condition belonging to the group - detecting a request for allocating a point-to-point channel; - detecting a malfunction of an optical termination; - deducting a preprogramed maintenance of an optical termination; - introducing a new user module in the network; - introducing a new optical termination in the network; - detecting a point-to-point channel change request; - detecting a communication quality level below a predetermined threshold between a user module and an optical termination of the network involved in a point-to-point channel of said plurality(See Paragraph 16,26 i.e. OLT for detecting a request for allocating a point-to-point channel).  
Considering Claim 5 Kenji discloses the method according to, further comprising, before allocating the available point-to-point channel, transmitting over the available point-to- point channel a query for using the available point-to-point channel, to the optical termination to which said available point-to-point channel is assigned(See Paragraph 22, fig. 1,3 i.e. before allocating the available point-to-point channel, the optical transmitter(15 of fig. 1) for transmitting over the available point-to- point channel a query(wavelength allocation request message(Step 6 of fig. 3)) for using the available point-to-point channel, to the optical termination(OLT of fig. 1) to which said available point-to-point channel is assigned).  
Considering Claim 6 Kenji discloses the method according to , wherein an entity internal to the requester user module or external to the6 requester user module performs the allocating point-to-point channel(See Paragraph 22,23 fig. 1 i.e. an entity which is the MAC unit(13) internal to the requester user module(10-1) or external to the requester user module performs the allocating point-to-point channel).  
Considering Claim 7 Kenji discloses a method for allocating a point-to-point channel to a user module of an optical communication network , said network comprising user modules and optical terminations (See Paragraph 12, fig. 1 i.e. user modules(ONUs)(10-1…10-4) and optical terminations(OLT)(1)), and supporting point-to-multipoint channels and a plurality of point-to-point channels, one same point-to-point channel being assigned to one single optical termination (See Paragraph 5,12,16, fig. 2 i.e. supporting point-to-multipoint channels and a plurality of point-to-point channels, one same point-to-point channel being assigned to one single optical termination(OLT) between OLT and ONUs), said method being implemented (See Paragraph 24, fig. 1,4 i.e. method being implemented an optical termination(OLT) of said plurality, called available optical termination(See fig. 4)), and comprises emitting a predetermined availability signal over the point-to- point channel assigned to said available optical termination, called available point-to-point channel, towards the user modules(See Paragraph 24, fig. 4 i.e. emitting a predetermined availability signal(free wavelength) over the point-to- point channel assigned to said available optical termination, called available point-to-point channel, towards the user modules(ONUs)(Step 21 of fig. 4)); and queuing a query for using the available point-to-point channel, originating from a user module, called requester user module(See Paragraph 25,26, fig. 4 i.e. queuing a query(a request message) for using the available point-to-point channel(Step 22), originating from a user module(ONU), called requester user module(ONU)).  
Considering Claim 8 Kenji discloses the method according to claim 7, further comprising , upon reception of the query for using the available point-to-point channel: stopping the emission of the predetermined availability signal over the available point-to point channel(See Paragraph 25-27, fig. 4 i.e. upon reception of the query for using the available point-to-point channel: stopping the emission(transmission) of the predetermined availability signal(free wavelength) over the available point-to point channel); verifying the feasibility of establishment of a point-to-point communication over the available point-to-point channel between said requester user module and said available optical termination(See Paragraph 25-27, fig. 4 i.e. verifying the feasibility of establishment of a point-to-point communication over the available point-to-point channel between said requester user module(ONU) and said available optical termination(OLT)).  
Considering Claim 9 Kenji discloses the method according to claim 8, further comprising in the case of a positive verification, establishing a point-to-point communication over the available point-to-point channel between said requester user module and said available optical termination(See Paragraph 26, fig. 1,4 i.e. in the case of a positive verification(YES)(OLT receives the wavelength allocation request), establishing a point-to-point communication(respond to the request) over the available point-to-point channel between said requester user module(ONU) and said available optical termination(OLT)(Step 22)); in the case of a negative verification, re-emitting the predetermined availability signal over the available point-to-point channel(See Paragraph 28, fig. 1,4 i.e. in the case of a negative verification(NO)(OLT does not receive the wavelength allocation request), re-emitting the predetermined availability signal over the available point-to-point channel(repeat) (step 22 of fig. 4)).  
Considering Claim 11 Kenji discloses the method according to , wherein the predetermined availability signal is emitted continuously(See Paragraph 20 i.e. wherein the predetermined availability signal(pattern) is emitted(transmitted) continuously).  
Considering Claim 12 Kenji discloses the method according to , wherein the predetermined availability signal (600) is emitted discontinuously(See Paragraph 20, i.e. wherein the predetermined availability signal (pattern) is emitted discontinuously (flexible option)).  
Claim 13 is rejected for the same reason as in claim 1.

Claim 15 is rejected for the same reason as in claim 7.
Allowable Subject Matter
Claims 3,10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637